Title: To James Madison from John M. Forbes, 19 March 1806 (Abstract)
From: Forbes, John M.
To: Madison, James


                    § From John M. Forbes. 19 March 1806, Hamburg. “The foregoing is duplicate of my last respects under 18th. ulto. since which I have had the Honor to receive ⟨from⟩ your Excellency several Circulars under 1st. & 12th. July last and shall pay every possible attention to the instructions and explanations they contain. I have requested my Brothers Messrs. G Forbes & Co of New York to propose to Your Excellency the renewal of the necessary Bonds with one or both of their Signatures as Sureties—they will also comply with any other formalities which You may have the kindness to indicate to them. We have no authentic news of importance, but are daily perplexed with various & contradictory Reports as to the Changes likely to take place in this part of Germany.”
                